Title: To Thomas Jefferson from William Short, 9 August 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Aug. 9. 1791.

With the gazettes sent by the way of Havre, you will recieve the plan of the constitution as submitted to the assembly by the two committees appointed for that purpose. It is at full length in the Logographe, No. 102. Aug. 6. After being printed and distributed among the members, it was begun to be discussed yesterday. As it is for the most part a revision and new arrangement of the decrees really constitutional already passed, the assembly proceeded with much calm and expedition in their deliberations. Considerable progress was made yesterday, so that it is supposed the whole may be finished in ten days.
Out of the assembly the opinions are various with respect to this constitution—great defects are acknowleged to exist in all its parts. But the necessity of having some kind of government established strikes most people here so forcibly that they are impatient to have the experiment made on this such as it is. And indeed that is the only mode by which it can be judged of to the general conviction. Individuals may be convinced of its defects by reflexion and argument but it would seem that practical proof is indispensable for the nation. To me there appears insurmountable difficulties in the organisation of all its parts, legislative, administrative and judiciary, but I find so many others thinking so differently from me, that I conclude such variety of opinions can be brought to co-incide only by experience.
One great danger and difficulty however which strikes every body is that which arises from the King. The impossibility of keeping him a prisoner if he is to be charged with the government is manifest, and if at liberty great numbers are convinced and all suspect that he will take the first opportunity of retiring to the frontiers or out of the kingdom. This circumstance renders it impracticable to place the national confidence in the crown, where it is the more necessary  for the preservation of order and government, in proportion as the power it was formerly vested with is diminished. It is much to be apprehended that a government thus without either energy or confidence will not secure those advantages to such a country as France, which were expected from the recovery of liberty. Should anarchy and confusion take place, it is hard to say whether the impetuosity of the French character will admit of retrograde steps towards submission to law and government, and if not every body knows from the experience of other countries, where they lead to.
It seems certain that the Queen has written to her brother the Emperor to desire he will not interfere for the present in the affairs of France. She presents to him the personal dangers which will result to her family, and declares it her wish that things should be allowed to take their natural course. It is not yet known what effect this letter will produce. Whilst at Venise on his return to Vienna the Emperor expressed himself in such unaccustomed and unmeasured terms with respect to the arrestation of the Royal family as left little doubt that he would be for something violent. Since his arrival at Vienna it seems that he has become more calm, owing either to maturer reflexion or to Prince Kaunitz.
You will see in the papers the conclusion of the Diet of Ratisbon. The ministers of the electors of Bohemia, Brandenburg and Hanover were however in favor of continuing the negotiations amicably. As this gives the sentiments of the Emperor and King and Prussia it may be taken for granted they will prevail. Of course foreign interference by hostile measures will be delayed still for some time.
The King’s brothers pushed on by the emigrants may perhaps not wait for them—they are impatient to make an entry into France and persuade themselves that great numbers would in that case flock to their standard. The greater part of one of the Irish Regiments in the French service has deserted and gone to join the emigrants, a circumstance which has roused their hopes and will confirm their opinion of the number of partisans they would find in the Kingdom. The army is in a state of indiscipline which is alarming. They express however much attachment to the national assembly, and much aversion for their officers who have abandoned them to join the emigrants. It is hard to say what would be the conduct of such an army in trying circumstances, but it seems to me that the assembly count too much on their patriotism.
The King of Sweden has left the frontiers of this country to return to Stockholm. His sentiments are more pronounced with respect to French affairs than those of any other crowned head. It is said he  has ordered his Ambassador here not to communicate with M. de Montmorin and it has been for some time observed that he alone of all the corps diplomatique has withdrawn himself from the audiences of the minister. A letter is printed in some of the papers and particularly the gazette universelle of today, from the King to the Baron de Stael in which he gives him these orders and expresses himself with much violence respecting the Monarch’s treatment. I observe that this letter is supposed true by several, but I cannot assert it, having not seen M. de Stael.
The conferences are renewed at Sistovie and there is no doubt peace will be the result. Russia however continues the war with vigour having lately gained two signal victories on the Danube and in the Cuban. The conferences of Sistovie and those carrying on at present at Vienna after having been begun with the Emperor in person in Italy seem to insure that Austria, Prussia and England will not engage in a military way. The Turk must of course make his peace as well as he can, and the terms offered by Russia, considering circumstances, are really moderate.
There seems a suspicion well enough founded that the active negotiations which have been for some time carrying on in the north are closely connected with a projected change in the system. It is known that the courts of Berlin and Vienna have long had desires that they have from time to time manifested with respect to the augmentation of their territory either by exchange or otherwise. Thorn and Dantzick are what the King of Prussia has particularly in view, and you know he failed in his late negotiation for that purpose with Poland. The Emperor wishes the exchange of the low countries for Bavaria. The King of Prussia desires also the exchange of two isolated principalities for Lusace, and the Elector of Saxony declines accepting the throne of Poland until the sentiments of those two monarchs are fully known. Out of this situation of affairs the idea has arisen of effecting by mutual services what they all desire. It seems now believed among the well informed here that the Emperor and King of Prussia will have soon a personal interview on these subjects. It will be happy for this country if they find sufficient employment for some time, either by their negotiations or their operations for supporting them, to lose sight of the French revolution. It is much to be feared however that the situation of affairs here will be in time too tempting not to induce foreign powers to interfere, if they can agree among themselves about the result of such an interference.
Spain has lately concluded the peace which has been so long  negotiating with Tunis. The Moors however continue the siege of Oran and force the Spanish government to pay serious attention to their possessions on that coast. Their jealousy against the foreigners settled in Spain has induced them to publish an edict of so rigorous a nature, that if executed, it will force them to leave the kingdom and be highly prejudicial to the commerce of that country.—I hear nothing from Mr. Carmichael and have nothing new to add respecting the business with which he is charged.
I have heard that a vessel lately arrived from N. Orleans at Havre, loaded with tobacco and other articles produced in Kentuckey. The vessel was American and navigated for the most part by American seamen under Spanish colours.
The English newspapers continue to speak of the hostile preparations of U.S. and Spain. The English Ambassador asked me about them some days ago, and seemed by his conversation very desirous to find out what I thought would be the consequences. It was evident that he thought it a matter well worth his enquiry. He spoke highly of the present arrangement of our finances, position of our credit &c.
It is printed in English newspapers that the Cherokees who have lately returned from England have rendered so favorable an account of their reception there that it was resolved to send others with the rarest productions of their country as a present to the King of England. This is taken, as it is said, from a letter written from N. Carolina on the 17th. of June.
It is reported here and I think it may be relied on, that the Dey of Algiers is dead, and that his first minister has succeeded to him without opposition. It is probably the same who our captives represented as being favorably disposed to the Americans.
The French governor at S. Domingo has of his own authority given an exequatur to our consul there. He is much condemned for it by the ministry who will annul his act as being contrary to his powers. They will however, as they tell me, express to him that he is to consider the consul as a person having the confidence of the government of the U.S. and of course to pay attention to his observations.
Drost has not yet had the articles drawn up of which I spoke to you. He agrees to go however on the terms mentioned. He insists on his time counting from his leaving Paris. He says it was what he understood when he spoke to M. Grand. He says also that it is the more just as he shall be obliged to superintend here the execution of the instruments, which, if made in America would of course entitle  him to charge for the whole of the time employed. Here he only asks a small advance on their cost, and which with that will come much lower to the U.S. than if made by any other artist. On enquiry of the Abbe Rochon, I find that a balancier should cost 24,000 ₶. Drost stipulates that each, his services included, shall not exceed 22,000₶ and he hopes to be able to make them for 20,000₶. He will make three and if the U.S. do not chuse to have more than two at present he will take one for himself. He says however they will have occasion for three at least and that it would be best to make a greater number. I will thank you to give your instructions on this subject. He will be ready to go with the instruments in the spring.—I inclose a letter for the Secretary of the treasury and beg you to be persuaded of the sentiments of your most obedient servant,

W. Short

